MEMORANDUM**
Hasunjung General Food Co., a Korean food manufacturer, appeals the district court’s denial of its application for a preliminary injunction in its trademark infringement action against Woo Jin Trading, Inc., a manufacturer of kim chi. We have jurisdiction under 28 U.S.C. § 1292(a)(1). The appeal comes to this panel pursuant to 9th Cir. R. 3-3.
Our review of an order denying a preliminary injunction is “limited and deferential,” Southwest Voter Registration Education Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), and the district court did not abuse its discretion in concluding that Hasunjung failed to demonstrate sufficient likelihood of success on the merits in light of a hardships and public interest balance that favored Woo Jin Trading, see id. at 917-18. Accordingly, we affirm the district court’s order.
Our disposition of this appeal will affect the rights of the parties only until the district court renders judgment on the merits of the case, at which time the losing party may again appeal. See Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.